The petitioner appeals from a final order dismissing his petition to compel an employer to proceed to arbitration. Order reversed on the law and the facts, with costs, and the application to compel respondent to proceed to arbitration in accordance with the terms of the contract of August 9, 1944, granted. Under the circumstances disclosed, it was not duress for the employer to sign the collective bargaining contract under an alleged threat of seizure of its plant by the Government pursuant to law. (Matter of J. K. Welding Co. [International Union of Marine & Shipbuilding Workers of America, Local 22], 270 App. Div. 908.) It being conceded that arbitrations were had under the agreement between the parties until July 1, 1945, the employer was not at liberty to raise the question of the making of the contract to arbitrate. (Matter of Pierce v. Brown Buick Go., Inc., 258 App. Div. 679, affd. 283 N. Y. 669.) The employer ratified the contract, affirmed its validity, and lost the right to avoid it by operating thereunder for fifteen months before attempting to repudiate it. (Maisel v. Sigman, 123 Mise. 714; Wasserstein v. Beim, 163 Mise. 160.) The other objections interposed by the employer have been examined. None of them has merit. Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.